                                            Case 3:20-cv-04003-SI Document 6 Filed 11/10/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODNEY WOMACK,                                     Case No. 20-cv-04003-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Re: Dkt. No. 1
                                  10     DAVIN NEWSOME, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Rodney Womack, now in custody at the California State Prison in Corcoran, filed this pro

                                  14   se civil rights action under 42 U.S.C. § 1983. The complaint is now before the court for review

                                  15   pursuant to 28 U.S.C. § 1915A.

                                  16

                                  17                                            BACKGROUND

                                  18          This action stems from rulings in an action for writ of habeas corpus filed by Rodney

                                  19   Womack in 2018. U.S. District Judge Freeman dismissed the habeas petition as an unauthorized

                                  20   second or successive petition and denied a certificate of appealability on January 22, 2019. Docket

                                  21   No. 1 at 39-43. Judges Tallman and Nguyen of the U.S. Court of Appeals for the Ninth Circuit later

                                  22   denied a certificate of appealability, and denied a motion to stay proceedings and for release. Id. at

                                  23   36. Ninth Circuit Judges Farris and Murguia denied a motion for reconsideration. Id. at 37.

                                  24          Womack alleges that Judges Freeman, Tallman, Nguyen, Farris, and Murguia refused to

                                  25   hold a “due process counsel hearing in connection with his two 1982 prior robbery conviction

                                  26   hearing” due to racial bias. Id. at 6. Womack further alleges that California Governor Newsom

                                  27   “should be held civilly liable because he’s responsible for the judges who violated plaintiff’s right

                                  28   to a counsel hearing.” Id. at 9.
                                            Case 3:20-cv-04003-SI Document 6 Filed 11/10/20 Page 2 of 4




                                   1                                                DISCUSSION

                                   2          A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                   3   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                   4   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                   5   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                   6   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                   7   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                   8

                                   9          A. Claims Against the Judges

                                  10          The case of Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S.

                                  11   388, 396 (1971), “established that the victims of a constitutional violation by a federal agent have a

                                  12   right to recover damages against the official in federal court despite the absence of any statute
Northern District of California
 United States District Court




                                  13   conferring such a right.” Carlson v. Green, 446 U.S. 14, 18 (1980). The Supreme Court has

                                  14   recognized a Bivens claim in only three cases: Bivens (4th Amendment unreasonable search and

                                  15   seizure); Davis v. Passman, 442 U.S. 228, 248-49 (1979) (5th Amendment Due Process Clause

                                  16   gender discrimination); and Carlson v. Green, 446 U.S. 14, 17-19 (1980) (8th Amendment

                                  17   inadequate medical treatment). “These three cases -- Bivens, Davis, and Carlson – represent the

                                  18   only instances in which the [Supreme] Court has approved of an implied damages remedy under the

                                  19   Constitution itself.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017). The Supreme Court has made

                                  20   clear that “expanding the Bivens remedy is now a ‘disfavored’ judicial activity,” and will not be

                                  21   available if there are “‘special factors’ counseling hesitation in the absence of affirmative action by

                                  22   Congress,” id. at 1848 (citation omitted).

                                  23          Any claim against the five judge-defendants would have to be pursued under Bivens, if it

                                  24   could be pursued at all, because they are federal judges and therefore act under color of federal law

                                  25   rather than under color of state law. This court need not determine whether there could be a Bivens

                                  26   claim for the wrongs alleged in the complaint because there is a problem with the complaint that

                                  27   cannot be overcome even if a right of action is found under Bivens for the wrongs alleged.

                                  28   Specifically, the five judges have absolute judicial immunity against Womack’s claims because their
                                                                                         2
                                            Case 3:20-cv-04003-SI Document 6 Filed 11/10/20 Page 3 of 4




                                   1   allegedly wrongful acts were actions done in their judicial capacity. A federal judge is absolutely

                                   2   immune from civil liability for acts performed in his or her judicial capacity; this immunity is not

                                   3   limited to immunity from damages, but also extends to actions for declaratory, injunctive and other

                                   4   equitable relief. See Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir. 1996); Mullis v. U.S.

                                   5   Bankruptcy Court, 828 F.2d 1385, 1394 (9th Cir. 1987) (applying judicial immunity to actions under

                                   6   Bivens); see also Pierson v. Ray, 386 U.S. 547, 553-54 (1967) (“Few doctrines were more solidly

                                   7   established at common law than the immunity of judges from liability for damages for acts

                                   8   committed within their judicial jurisdiction, as this Court recognized when it adopted the doctrine,

                                   9   in Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (1872).”). The claims against the five judges are

                                  10   barred by the doctrine of absolute judicial immunity.

                                  11

                                  12          B. Claim Against The Governor
Northern District of California
 United States District Court




                                  13          To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a right

                                  14   secured by the Constitution or laws of the United States was violated and (2) that the alleged

                                  15   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  16   U.S. 42, 48 (1988).

                                  17          Any claim against California Governor Newsom would have to be pursued under § 1983,

                                  18   rather than under Bivens, because he acts under color of state law. Womack alleges that Governor

                                  19   Newsom should be held liable because he is “responsible” for the five judge-defendants. Docket

                                  20   No. 1 at 9. The problem for plaintiff is that, contrary to his allegation, the Governor of California

                                  21   is not responsible for and has no control over the federal judicial decision-making process. Under

                                  22   the U.S. Constitution, the President nominates, and the U.S. Senate confirms, both District Judges

                                  23   and Circuit Judges. See U.S. Const. Art. II, §2 (the President “shall nominate, and by and with the

                                  24   Advice and Consent of the Senate, shall appoint Ambassadors, other public Ministers and Consuls,

                                  25   Judges of the supreme Court, and all other Officers of the United States, whose Appointments are

                                  26   not herein otherwise provided for, and which shall be established by Law”). A claim is not stated

                                  27   against the Governor who played no role in the adjudication of Womack’s federal petition for writ

                                  28   of habeas corpus.
                                                                                        3
                                            Case 3:20-cv-04003-SI Document 6 Filed 11/10/20 Page 4 of 4




                                   1                                           CONCLUSION

                                   2          This action is DISMISSED because five of the defendants have absolute immunity against

                                   3   the claims alleged and the complaint fails to state a claim against the sixth defendant. Leave to

                                   4   amend is not granted because it would be futile: the defects in the complaint are of the sort that

                                   5   cannot be cured by amendment. The clerk shall close the file.

                                   6          IT IS SO ORDERED.

                                   7   Dated: November 10, 2020

                                   8                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
